This is a criminal case on writ of error. The defendant was convicted by a jury of the crime of arson in the second degree. There are twelve assignments of error, each alleging error in the refusing to give an instruction to the jury. The defendant, however, abandons and waives seven of the assignments. Of the five relied upon by the defendant, the error alleged by one was not made the subject of an exception as required by statute. (R.L.H. 1945, § 9564.) There remain, therefore, but four assignments to be considered. Of these four assignments, three deal with instructions which the trial judge refused to give on the ground that they were sufficiently covered by other instructions given to the jury. The fourth remaining assignment deals with a refused instruction directing the jury to find the defendant not guilty.
With respect to the three instructions refused on the ground that they were covered by other instructions given *Page 305 
to the jury, this court is of the opinion that the ground of refusal was well taken. No useful purpose would be served by setting forth the refused instructions nor the ones covering them. Suffice it to say that no prejudice resulted from the refusal and that the giving of them would not have been of any practical value to the jury. Neither would such giving have changed the verdict.
The remaining assignment of error in the refusing to instruct the jury to acquit the defendant is not seriously argued by the defendant, nor upon scanning the record does this court find any merit in it.
Judgment affirmed.